IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-077-CR


JAMES WILLIAM MOTEN,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 40,885, HONORABLE RICK MORRIS, JUDGE PRESIDING
 



PER CURIAM
	James William Moten seeks to appeal from a judgment of conviction for possession
of cocaine, a controlled substance.  The punishment is imprisonment for twenty-five years.
	There is no notice of appeal in the record.  Without a timely filed notice of appeal,
this Court is without jurisdiction.  Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).
	The appeal is dismissed.

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Appeal Dismissed
Filed:   April 29, 1992
[Do Not Publish]